Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01182-CV
____________
 
DENNIS RYAN MCERLEAN, Appellant
 
V.
 
AMY GRACE MCERLEAN, Appellee
 

 
On Appeal from the
308th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-07921
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 2, 2008.  On February 17, 2009,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.